In an action to recover damages for breach of contract, and for other relief, defendant appeals from' an order of the Supreme Court, Kings County, entered January 5, 1965, which denied his motion to dismiss the sixth, seventh and eighth causes of action of the amended complaint for a claimed failure to itemize special damages (CPLR 3015, subd. [d]). Order affirmed, with $10 costs and disbursements (Von Ludwig v. Schiano, 23 A D 2d 789). Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.